DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus. There being no allowable generic or linking claim. Election was made without traverse in the reply filed on Jul. 08, 2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3–4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites:
“3. The diffuser of claim 2, wherein the second tube defines at least one perforation and the first cavity is in fluid communication with the second cavity via the perforation.” Emphasis added. 
		
Claim 3 is indefinite because the term “the perforation” lacks antecedent basis.  The limitation of “perforation” is first introduced as “at least one perforation” and therefore it is unclear which perforation is “the perforation.”
For the purpose of examination, claim 12 is interpreted as follows:
“3. The diffuser of claim 2, wherein the second tube defines at least one perforation and the first cavity is in fluid communication with the second cavity via the at least one perforation.”

Claim 4 recites:
“4. The diffuser of claim 3, wherein the perforation is sized to filter particulate matter from entering the second cavity from the first cavity.” Emphasis added. 
		
Claim 4 is indefinite because the term “the perforation” lacks antecedent basis.  The limitation of “perforation” is first introduced as “at least one perforation” in claim 3 and therefore it is unclear which perforation is “the perforation.” 
Claim 4 is also indefinite because it is unclear what the size of the particulate matter is as the instant disclosure fails to discloses the size of the particulate matter. Spec. dated May. 20, 2020 (“Spec.”). 
Claim 4 is also indefinite because it depends on claim 3. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, the limitation of “the perforation is sized to filter particulate matter from entering the second cavity from the first cavity” describes an intended use and has no patentable weight, therefore, it fails to further limiting claim 3, which claim 4 depends on.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The claims are rejected as follows:

Claims 1–10 and 14–15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabuta et al., US 2009/0085335 A1 (“Yabuta”).
Regarding claim 1:
Yabuta discloses the claimed limitation of a diffuser (Yabuta’s inflator 10 and gas introduction pipe 51). Yabuta Fig. 1, [0043]. Yabuta discloses the diffuser 10, 51 comprises a first tube (gas introduction tube 51) including a key (the protrusion forming groove 55) and defining a first opening (the opening to the left of groove 55). Id. at Fig. 3, [0066]. Yabuta also diclosese that the diffuser 10, 51 comprises a second tube (tubular projection portion 21b) inserted through the first opening of 51. Id. at Fig. 3, [0065]. Yabuta’s second tube 21b defines a notch (the notch engages with the protrusion under groove 55). Id. at Fig. 3, [0066]. The key is inserted into the notch (see annotated Fig. 3 below). Id. at Fig. 3. 

    PNG
    media_image1.png
    715
    764
    media_image1.png
    Greyscale

Regarding claim 2:
Yabuta discloses the claimed limitation of the diffuser of claim 1, wherein the first tube 51 defines a first cavity (the interior of tube 51), the second tube 21b defines a second cavity (the interior of tube 21b), and the first cavity is in fluid communication with the second cavity. Yabuta Fig. 3. 
Regarding claim 3:
Yabuta discloses the claimed limitation of the diffuser of claim 2, wherein the second tube 21b defines at least one perforation (Yabuta’s external discharge holes 36) and the first cavity is in fluid communication with the second cavity via the perforation. Yabuta Fig. 3, [0051]. 
Regarding claim 4:
It is noted here that the limitation of “the perforation is sized to filter particulate matter from entering the second cavity from the first cavity” describes an intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(II).  
It is further noted here that the term “particulate matter” is not defined in the applicant’s disclosure, therefore, the examiner is interpreting this term under the broadest reasonable interpretation without limiting to a specific size of particulate matter. 
Yabuta discloses the claimed limitation of the diffuser of claim 3, wherein the perforation 36 is sized to filter particulate matter from entering the second cavity from the first cavity. It is noted here that since the perforations 36 inherently have a size and therefore, it would filter particulate matters that are larger than the size of the perforations 36. 
Regarding claim 5:
Yabuta discloses the claimed limitation of the diffuser of claim 2, wherein the second tube defines an outlet (see annotated Fig. 3) in fluid communication with the second cavity. Yabuta Fig. 3, [0053]. 

    PNG
    media_image2.png
    443
    691
    media_image2.png
    Greyscale

Regarding claim 6:
Yabuta discloses the claimed limitation of the diffuser of claim 5, wherein the outlet is aligned with the first tube 51 (as shown in annotated Fig. 3 above). Yabuta annotated Fig. 3. 
Regarding claim 7:
Yabuta discloses the claimed limitation of the diffuser of claim 1, wherein the first tube includes a receiver portion (see annotated Fig. 3 below) configured to receive the second tube 21b. Yabuta Fig. 3. 

    PNG
    media_image3.png
    450
    654
    media_image3.png
    Greyscale

Regarding claim 8:
Yabuta discloses the claimed limitation of the diffuser of claim 7, wherein the receiver portion is connected to the key (see annotated Fig. 3 in claim 7). Yabuta annotated Fig. 3. 
Regarding claim 9:
Yabuta discloses the claimed limitation of the diffuser of claim 7, wherein the receiver portion is opposite the first opening (see annotated Fig. 3 in claim 7). Yabuta annotated Fig. 3.
Regarding claim 10:
Yabuta discloses the claimed limitation of the diffuser of claim 7, wherein the receiver portion extends outwardly (outward towards left as shown in Fig. 3) from a flat portion of the first tube 51. Yabuta annotated Fig. 3. 

    PNG
    media_image4.png
    439
    723
    media_image4.png
    Greyscale

Regarding claim 14:
Yabuta discloses the claimed limitation of the diffuser of claim 1, wherein the second tube 21b has a transition region (the portion on tube 21b that engages with groove 55) between a first cylindrical portion (the portion of gas discharge port 30 that comprises internal gas discharge holes 35) and a second cylindrical portion (the portion of gas discharge port 30 that comprise external gas discharge holes 36). Yabuta Fig. 1, [0052]. 
Regarding claim 15:
The limitation of “partially conical” is interpreted to mean a tapered transition. This interpretation is consistent with the instant disclosure. Spec. dated May. 20, 2020 (“Spec.”) p. 4, [0019]. 
Yabuta discloses that the claimed limitation of the diffuser of claim 14, wherein the transition region is partially conical (the portion on tube 21b that engages with groove 55 has a tapered transition and interpreted as partially conical). Yabuta Fig. 3, [0055]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 11–13 are rejected under 35 U.S.C. 103 as being obvious over Yabuta in view of Englbrecht et al., US 2004/0026910 A1 (“Englbrecht”).  
Regarding claim 11:
Yabuta does not disclose the claimed limitation of the diffuser of claim 1, wherein the first tube has a bevel and the bevel defines the first opening.
Similar to Yabuta, Englbrecht is directed to a gas generating device (inflator) for safety arrangements on a vehicle (air bag). Englbrecht Fig. 45, [0002]. Additionally, Englbrecht discloses a similar pipe configuration with a second pipe 50 inserted into a first pipe opening 42. Id. at Figs. 2–3, [0032]. Furthermore, Englbrecht discloses that the opening 42 comprises a tapered seat (bever). Id. at [0032]. Englbrecht discloses that a tapered seat is one of the fastening mechanisms one would use to connect pipes. Id. It would have been obvious for Yabuta’s opening of first tube 51 to have a tapered seat as disclosed by Englbrecht because such structure is known in the art for pipe fastening mechanism. Additionally, a person of ordinary skill in the art would realize such tapered seat would facilitate pipe insertion as it provides a relatively larger opening space for insertion. 
Regarding claim 12:
Modified Yabuta does not disclose the diffuser of claim 11, wherein the second tube defines a groove configured to snapably receive the bevel.
However, Englbrecht discloses that the fastening mechanism could be a snap ring. Englbrecht [0032]. It would therefore have been obvious to use a snap structure to fasten Englbrecht’s tubes. Additionally, a person of ordinary skill in the art realizes that a snap requires a groove engages with a protrusion. Therefore, it would have been obvious for the second tube 21b to have a complementary groove that snapably engages with the bevel on the first tube 51. 
Regarding claim 13:
Modified Yabuta discloses the diffuser of claim 11, wherein the second tube 21b is press fit against the bevel of first tube 51 (because the second tube 21b is press fit to the first tube 51 via groove 55). Yabuta Fig. 3, [0066]. Additionally, it is noted here since both press-fit and snap fit are known in the art as being suitable to join pipes as disclosed by Yabuta and Englbrecht, it is a routine engineering choice as to choose which fit mechanism a person of ordinary skill in the art would like to use and therefore, the limitation of “press fit” or “snap fit” would not be enough to distinguish from prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776